Citation Nr: 1105312	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the RO in 
Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  Additionally, 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  

Initially, the Board notes that the Veteran was granted service 
connection for PTSD in October 2010, with an effective date in 
July 2005.  The Veteran now argues that his hypertension disorder 
is secondary to his service-connected PTSD if not directly due to 
service.  Post-service treatment records indicate instances of 
elevated blood pressure due to anxiety and pain.  For example, 
the Veteran was diagnosed with hypertension in November 2005 and 
a follow-up treatment record dated in March 2006 indicated that 
the Veteran was experiencing elevated blood pressure possibly due 
to acute pain.  Another follow-up outpatient treatment record 
dated in September 2006 noted that mild elevation of blood 
pressure that could be due to the Veteran's anxiety.  In this 
regard, the Veteran testified in April 2009 that his treating 
psychiatrist had told him that there was a direct relationship 
between the stress caused by his PTSD and his problems with 
hypertension.  Transcript at 14.

While the Board finds the Veteran's statements are an indication 
that his current symptoms may be a disorder associated with his 
service-connected disability, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  To 
that end, given the competent statements of hypertension and 
notations by physicians that his elevated blood pressure may be 
due to anxiety or pain, the Board finds that a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to 
determine whether his hypertension is causally related to active 
service or his service-connected PTSD disability.

The Veteran should also be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).

Further, with respect to VA's duty notify, the Board observes 
that the notification letter issued to the Veteran in September 
2005 discusses the type of information and evidence necessary to 
support the claims for service connection under the general 
theory of direct service connection.  However, the correspondence 
does not provide notice of the information and evidence necessary 
to support these claims based on a contention that his 
hypertension is due to his service-connected PTSD.  

Indeed, the RO has never adjudicated whether service connection 
is warranted for the disorder on a secondary basis.  Although the 
Court of Appeals for Veterans Claims (Court) has held that 
separate theories of entitlement constitute the same claim, the 
Veteran would be prejudiced if the Board were to address his 
claim on the basis of secondary service connection without 
initial consideration by the Agency of Original Jurisdiction 
(AOJ).  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) 
(multiple theories or means of establishing entitlement to a 
benefit for a disability constitute the same claim if the 
theories all pertain to the same benefit for the same 
disability); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the Veteran has been 
prejudiced thereby).  As such, a Remand of the Veteran's appeal 
is required to accord the RO, through the AMC, an opportunity to 
provide him with VCAA notice with respect to his claim for 
secondary service connection.

Lastly, to ensure all records are available, records should be 
obtained from the VA medical center where the Veteran receives 
treatment for his hypertension disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to hypertension from the VA 
outpatient clinic in Mobile, Alabama from 
July 2007 to the present.

2.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claims for secondary service connection (38 
C.F.R. § 3.310, as secondary to service- 
connected PTSD).

3.  Schedule the Veteran for the 
appropriate VA examination to determine the 
nature and etiology of his hypertension 
disorder, including as secondary to his 
PTSD.  The claims file including a copy of 
this remand must be made available to, and 
be reviewed by, the examiner.  The examiner 
should then be asked to provide an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that: 

The Veteran's PTSD, or any 
medications taken in connection 
therewith, caused or aggravated his 
hypertension.

If it is determined that aggravation 
beyond the natural progress of 
disorders exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

If no such relationship between the 
Veteran's hypertension and PTSD is 
found, the examiner should opine as 
to whether the Veteran's current 
hypertensive disability had its 
onset in service, within one year of 
service discharge, or is otherwise 
etiologically related to his 
military service or any event that 
occurred therein.  

The examiner should provide a full 
rationale with respect to any stated 
medical opinions. The examiner is also 
advised that the Veteran is competent to 
report injuries and symptoms in service, 
and that the Veteran's reports must be 
considered.

4.  Then, the RO should readjudicate the 
Veteran's claims with consideration of the 
provisions of 38 C.F.R. § 3.310 pertaining 
to service connection as secondary to PTSD.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
RO should issue an SSOC and afford the 
Veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


